DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Ballarini on 23 December 2020.

The application has been amended as follows: Claim 19 is cancelled.
In accordance with MPEP 606 the title has been changed as the articles “A”, “An” and “The” are not permitted at the beginning of the title:	The following title is suggested: FILTER GROUP OF AIR DIRECTED TO AN AIR ASPIRATION INTAKE OF AN INTERNAL COMBUSTION ENGINE.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has moved previously indicated allowable subject matter of Claim 7 into independent Claim 1. The closest prior art of Lane detailed in the Final rejection of 1 September 2020 has been overcome as the interpretation of Lane requires that the base part be put into a bottom opening and precludes the housing having two parts as that removes that bottom opening that the base is inserted thru. New Claim 18 also overcomes 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.E.A./Examiner, Art Unit 1776    

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779